Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155845(114)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                    SC: 155845                              Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  In re R.J.K. TIMON, Minor.                                        COA: 333788                                      Justices
                                                                    Wayne CC Family Division:
                                                                      13-512300-NA
  ________________________________________/

         On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body for Legal Services to file a brief amicus
  curiae is GRANTED. The amicus brief will be accepted for filing if submitted on or
  before July 19, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 30, 2017
                                                                              Clerk